—Judgment, Supreme Court, New York County (Laura Drager, J.), entered January 12, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The “no knock” provision of the search warrant was not based solely upon the fact that drugs were involved. The issuing Magistrate was furnished with sufficient details of defendant’s selling operation to support reasonable suspicion that defendant would be present at the time of the search and that the drugs were of a type, and were in locations in the apartment, that made *427them readily disposable (see, Richards v Wisconsin, 520 US 385). Concur—Rosenberger, J. P., Williams, Mazzarelli and Saxe, JJ.